Case 1:19-cv-22882-JAL Document 1 Entered on FLSD Docket 07/12/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. ____________________


 SANTIAGO DOBLES,

        Plaintiff,
 v.

 NBCUNIVERSAL MEDIA, LLC,
 a Foreign Limited Liability Company,
 and NBCUNIVERSAL, LLC

       Defendants.
 ____________________________________/

                           DEFENDANTS’ NOTICE OF REMOVAL

        Defendants NBCUniversal Media, LLC and NBCUniversal, LLC, pursuant to 28 U.S.C.

 §§ 1441(a) and 1446, hereby remove this action from the Circuit Court of the Eleventh Judicial

 Circuit in and for Miami-Dade County, Florida. The removal is based on federal question

 jurisdiction, and this Court therefore has original jurisdiction over the case pursuant to 28 U.S.C.

 § 1331. The specific grounds for removal are the following:

                              I.       STATEMENT OF THE CASE

        On May 31, 2019, Plaintiff Santiago Dobles filed a Complaint against the Defendants in

 the Circuit Court for the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, which

 action was assigned Case No. 19-016378-CA-01 (hereinafter referred to as the “State Action”).

 Copies of all process, pleadings, and orders served upon Defendants in the State Action are

 attached as Exhibit A.

        The Complaint asserts a claim for violation of the Fair Labor Standards Act (“FLSA”), 29

 U.S.C. § 201 et seq., a claim for retaliation under the anti-retaliation provision of the FLSA, 29
Case 1:19-cv-22882-JAL Document 1 Entered on FLSD Docket 07/12/2019 Page 2 of 4



 U.S.C. § 215(a)(3), and a claim of national-origin discrimination under the Florida Civil Rights

 Act of 1992 (“FCRA”), Fla. Stat. § 760.10. Ex. A, Pl.’s Compl. at ¶¶ 21-31, 32-36, 37-46.

                               II.     GROUNDS FOR REMOVAL

        This Court has original jurisdiction over this matter by virtue of 28 U.S.C. § 1331 because

 the Complaint asserts claims arising under federal law.

        The Complaint, on its face, raises claims expressly under the FLSA, a federal statute. See

 Ex. A, Pl.’s Compl. at ¶¶ 21-36. Thus, the Complaint raises a federal question, and it is removable

 on that basis. See 28 U.S.C. §§ 1331, 1441(a).

        This Court also has supplemental jurisdiction over the remaining state-law claim in

 Plaintiff’s complaint—under the FCRA—pursuant to 28 U.S.C. § 1367(a) because those claims

 are based on the same factual allegations against the Defendants that gives rise to the claims arising

 under federal law and therefore comprise the same case or controversy. Moreover, the state-law

 claims do not present novel issues under state law. As such, the state-claims in this action present

 the type of claims that federal courts routinely address in the context of employment-

 discrimination disputes.

                                           III.    VENUE

        Venue is proper in the United States District Court for the Southern District of Florida,

 Miami Division because the case is being removed from the Circuit Court in and for Miami-Dade

 County, Florida. See 28 U.S.C. § 1446(a); 28 U.S.C. § 89(c).

                         IV.     CONSENT OF OTHER DEFENDANTS

        There are no other defendants who would need to join in or consent to this Notice of

 Removal.




                                                   2
Case 1:19-cv-22882-JAL Document 1 Entered on FLSD Docket 07/12/2019 Page 3 of 4



                             V.      TIMELINESS OF REMOVAL

        The Complaint was filed in state court on May 31, 2019. NBCUniversal Media, LLC was

 served with process on June 12, 2019, and NBCUniversal, LLC was served with process on June

 13, 2019. Thus, Defendants are filing this Notice of Removal within the 30-day time period

 required by 28 U.S.C. § 1446(b).

                  VI.     ATTACHMENT OF STATE COURT PLEADINGS

        Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served upon

 the Defendant in the state court action is attached hereto as Exhibit A.

                VII.    NOTICE OF REMOVAL GIVEN TO STATE COURT

        Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed with the

 Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida. See Exhibit

 B.

        By filing this notice of removal, Defendants do not waive any available defenses, rights,

 or objections. Defendants reserve the right to amend or supplement this notice of removal.




                                                  3
Case 1:19-cv-22882-JAL Document 1 Entered on FLSD Docket 07/12/2019 Page 4 of 4



 Dated: July 12, 2019.



                                       Respectfully submitted,

                                      OGLETREE, DEAKINS, NASH,
                                      SMOAK & STEWART, P.C.
                                      9130 S. Dadeland Boulevard, Suite 1625
                                      Miami, Florida 33156
                                      Telephone: 305.374.0506

                                      Christopher P. Hammon
                                      Florida Bar No. 176753
                                      chris.hammon@ogletreedeakins.com
                                      Steven S. Cula
                                      Florida Bar No. 1002949
                                      steven.cula@ogletreedeakins.com

                                       Counsel for Defendants, NBCUniversal Media,
                                       LLC and NBCUniversal, LLC




                                                                               39216118.2




                                       4
